339 F.2d 264
UNITED STATES of Americav.Michael J. PEPE, Appellant.
No. 14583.
United States Court of Appeals Third Circuit.
Argued November 10, 1964.
Decided December 23, 1964.

Appeal from the United States District Court for the District of Delaware; Caleb R. Layton, III, Judge.
John P. Daley, Wilmington, Del. (Robert C. O'Hora, Wilmington, Del., on the brief), for appellant.
Stanley C. Lowicki, Asst. U. S. Atty., Wilmington, Del. (Alexander Greenfeld, U. S. Atty., Wilmington, Del., on the brief), for appellee.
Before BIGGS, Chief Judge, and FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
We have examined carefully the record in this case and have considered the arguments of counsel which have been thoroughly presented and vigorously urged. We can perceive no basis for reversing the judgment. Consequently, it will be affirmed, D.C., 209 F.Supp. 592.